Citation Nr: 1813109	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-54 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to accrued benefits and/or non-service connected death pension. 

2.  Whether new and material evidence has been received to reopen the appellant's claim for dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1974, including service in the Republic of Vietnam.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2017 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 1990.

2.  The Veteran and the appellant were divorced in October 2005.

3.  The appellant was not the lawful spouse of the Veteran at the time of his death.

4.  The appellant's claim for entitlement to DIC was denied in a May 2010 Board decision on the basis that she was not the lawful spouse of the Veteran at the time of his death.  The Veteran appealed to the Court and in December 2010 it affirmed the Board's May 2010 denial.

5.  Except for contentions that were previously considered, the appellant has not submitted any additional evidence in support of her current claim for DIC. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA accrued benefits and/or non-service connected death pension have not been met.  38 U.S.C. §§ 101(3), 103, 1102, 1304, 1541, 5124 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2017).

2.  The May 2010 Board decision that denied entitlement to dependency and indemnity compensation on the basis that the appellant could not be recognized as the Veteran's surviving spouse is final and has been subsumed by the Court's December 2010 Memorandum decision. 38 U.S.C. §§ 7103, 7104(c) (2012); 38 C.F.R. §§ 20.101, 20.1400(b) (2017).

3.  New and material evidence has not been submitted to reopen the appellant's claim for service connection for dependency and indemnity compensation.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The appellant submitted her claim using a VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child.  The claim form includes notice of the evidence necessary to prevail in each possible claim.  To this extent, the duty to notify was met.  

The Veteran was previously denied entitlement to DIC in a May 2010 Board decision.  The notice provided to her did not include information on submitting new and material evidence to reopen a previously denied claim.  However, the Board finds that any failure in the duty to notify this may constitute as well as any failure in the duty to assist is harmless error.  This is because the appellant's claim will be denied based on the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.159(d) (2017).

Furthermore, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will proceed with the adjudication of the appellant's claims on the merits.  

Surviving Spouse

The appellant contends that she is entitled to non-service connected death pension benefits as well as any accrued benefits to which she might otherwise be entitled.  

VA death benefits may be paid to a surviving spouse who was married to the Veteran:  (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1541 (2014); 38 C.F.R. § 3.54 (2017).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.53 (2017).  Additionally, the law provides that a spouse is a person of the opposite sex who is a husband or a wife.  38 U.S.C. § 101(31) (2014); 38 C.F.R. § 3.50 (2017).  A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j); 3.50(a) (2017).

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

The appellant believes that she is entitled to VA accrued benefits and/or non-service connected death pension based upon her status as a surviving spouse of the Veteran.  In contradictory written statements, she has both acknowledged that she and the Veteran were divorced at the time of his death in September 2006, and stated that she was unaware that they had been divorced at the time of his death.  Regardless of the legal status of their marriage at the time of the Veteran's death, she argues that she is entitled to benefits because she put up with the Veteran for so many years, including enduring physical abuse that she believed was related to his service-connected PTSD, which was evaluated as 100 percent disabling at the time of his death.

The record reflects that the Veteran and the appellant were married in April 1990.  9/[REDACTED]/06 Marriage Certificate/License, p. 1.  An October 2005 divorce decree from the Circuit Court of the City of Newport News, Virginia, shows that the appellant and the Veteran were separated on or about June [REDACTED], 2004 and that the parties had lived separate and apart without cohabitation and without interruption for more than one year.  The decree additionally shows that process was served upon the appellant, and that she responded.  2/[REDACTED]/2006 Divorce Decree, p. 1.  

The Veteran submitted the divorce decree to VA in November 2005.

In April 2006, the RO informed the appellant that it proposed to terminate her apportionment of the Veteran's award due to the termination of her marriage to the Veteran.  In an April 2006 response to the proposal to terminate her apportionment of the Veteran's benefits, the appellant acknowledged that she had been awarded spousal support until she remarried.  4/10/2006 VA 21-4138 Statement in Support of Claim, p. 1.  In June 2006, the RO terminated the award of the apportionment.

The Veteran died in September 2006.  There is no evidence of record demonstrating that the Veteran and the appellant had reconciled or remarried at the time of his death.  In a February 2006 statement of financial status, the Veteran indicated his marital status as "not married."  In April and June 2006 statements, the appellant referred to the Veteran as her "ex-husband."  6/26/2006 Financial Status Report, p. 1.  Additionally, a September 2006 certificate of death lists the Veteran's marital status as "divorced."  9/[REDACTED]/2006 Death Certificate, p. 1.  

The appellant submitted her initial application for DIC benefits in September 2006.  She indicated on her claim form that she was the Veteran's spouse.  In response to a question regarding whether she had lived with the Veteran from the date of the marriage to the date of his death, she checked the box marked "yes," and included a written statement indicating that she had lived with the Veteran while still married to him.  She additionally acknowledged, however, that she and the Veteran had been separated.  She provided the reason for the separation as being due to her having needed to stay with her father, who was ill, as his primary care giver.  9/27/2006 VA 21-534 Application for Dependency and Indemnity Compensation, p. 1.  

In April 2007 and September 2008 written statements, the appellant acknowledged that she and the Veteran had been divorced at the time of his death.  Despite the divorce, she again argued that she was entitled to DIC benefits, as a result of the abuse she had endured while married to the Veteran.  See 4/25/07 Correspondence, p. 1; 9/19/2008 Correspondence, p. 1.  

More recently the appellant has submitted additional written statements with her June 2017 VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child, her August 2017 Notice of Disagreement, and her October 2017 Substantive Appeal that in essence repeat her earlier assertions, and further asserted that the Veteran's abuse resulted in the development of a mental illness of her own.  Furthermore, she again asserts that the Veteran filed for divorce without her knowledge.  At times in her statements she indicates that their separation was the Veteran's idea, and at other times she states that she separated from the Veteran to avoid his abusive behavior.  10/23/2017 Form 9, pp. 1-4.  

The record clearly establishes that the Veteran and the appellant were divorced at the time of his death in September 2006.  Although in her November 2006 statement the appellant claimed that she had not known that she and the Veteran had been divorced, the evidence of record clearly belies this assertion.  11/13/2006 VA 21-601 Application for Reimbursement from Accrued Amounts Due.  In numerous written statements both pre- and postdating the November 2006 correspondence, the appellant acknowledged that she and the Veteran had been divorced.  The October 2005 divorce decree demonstrates that the appellant was notified of and responded to the Veteran's petition for divorce.  Additionally, after being notified by VA in April 2006 that the RO proposed to terminate her award of an apportionment of the Veteran's benefits as a result of their divorce, the appellant submitted a statement responding to the proposal to terminate the apportionment.  Because the record clearly demonstrates that the appellant knew she was not married to the Veteran at the time of his death, her November 2006 assertion that she did not know about the divorce is not credible.

The appellant claims that the Veteran was emotionally and physically abusive to her during their marriage and that their separation was due to her attempt to leave the abusive relationship.  Despite the reasons for their separation, the appellant and the Veteran's marriage was terminated in an October 2005 divorce.  The termination of the marriage resulted in the termination of the appellant's eligibility for recognition as the Veteran's surviving spouse.  Because the appellant and the Veteran were not married at the time of his death, she is not entitled to accrued benefits and/or non-service connected death pension benefits, regardless of the reasons for the divorce.

New and Material Evidence

The appellant contends that she is entitled to DIC as the Veteran's surviving spouse.  

The record shows that the appellant's initial claim for entitlement to DIC was denied by the Board in May 2010.  

In general, Board decisions are final as of the date of issuance and mailing.  38 U.S.C. § 7103; 38 C.F.R. § 20.1100.  A final Board decision can be challenged in four ways.  First, the Court can review a Board decision where the appellant files a Notice of Appeal (NOA) to the Court of Appeals for Veterans Claims (Court) within 120 days of notice of the Board decision.  Second, the Board can reconsider a Board decision where the appellant files a motion for reconsideration of the decision.  Third, the Board can vacate a Board decision where the appellant files a motion to vacate the decision.  Fourth, a motion can be filed for revision of a Board decision based on clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1403; Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).

In this case, the appellant appealed the May 2010 decision to the Court.  In a December 2010 Memorandum decision, the Court affirmed the Board's decision.  The May 2010 Board decision is therefore final and has been subsumed by the Court's December 2010 decision.  There is no indication of the other three actions. 

Where a claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  

The evidence of record at the time of the May 2010 decision included the April 1990 marriage certificate, the October 2005 divorce decree, a June 2006 Financial Status Report, a September 2006 death certificate, and various written statements containing the appellant's contentions dated April 2006, June 2006, September 2006, April 2007, and September 2008.  Based on this evidence, the Board determined that as the Veteran and appellant had been divorced at the time of the Veteran's death, the appellant could not be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits.  

Since the May 2010 Board decision, the appellant has not submitted any additional evidence other than the written statements with her contentions that accompanied her June 2017 claim, her August 2017 notice of disagreement, and her October 2017 substantive appeal.  These contentions describe the Veteran's emotional and physical abuse, as well as the appellant's own mental illness.  These statements are not new evidence, in that the information they contain was considered by the May 2010 Board decision.  Furthermore, it is not material, in that no evidence is offered to demonstrate that the Veteran and appellant remained married, had remarried, or were otherwise not divorced at the time of his death.  As new and material evidence has not been received, the appellant's claim for DIC is not reopened.  


ORDER

The appellant cannot be recognized as the Veteran's surviving spouse for the purposes of entitlement to accrued benefits and/or non-service connected death pension; her claim is denied. 

New and material evidence has not been received to reopen the appellant's claim for dependency and indemnity compensation; her claim is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


